Citation Nr: 0903870	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-37 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a bilateral hip disorder secondary to a 
service-connected fracture of the right femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision rendered by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a September 1999 final decision, the Board denied 
secondary service connection for a bilateral hip disorder.  
In August 2005, the veteran filed to reopen the claim and in 
a December 2005 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
original claim.  Regardless of the RO's determination on the 
matter of reopening the veteran's claim for secondary service 
connection, that decision is not binding on the Board, and 
the Board must decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

The Board notes that the veteran testified at a hearing 
before the Decision Review Officer (DRO) in January 2008 and 
before the undersigned member of the Board in November 2008.  
The transcripts of the hearings have been associated with the 
veteran's claims file.




FINDINGS OF FACT

1.  Service connection for a bilateral hip disorder secondary 
to a service-connected right femur fracture was denied by the 
Board in September 1999.

2.  The additional evidence received since the September 1999 
Board decision is new and material and raises a reasonable 
possibility of substantiating the claim.  

3.  The veteran sustained a fracture of the right femur in 
service in 1963.

4.  The veteran sustained multiple fractures to his lower 
extremities, including the right hip, in a truck accident in 
1980.

5.  The veteran underwent a total right hip replacement in 
1988 and a total left hip replacement in 1990.

6.  The residuals of a fractured right femur did not 
proximately cause or aggravate a bilateral hip disorder.


CONCLUSIONS OF LAW

1.  The September 1999 Board decision, which denied service 
connection for a bilateral hip disorder secondary to a 
service-connected fractured right femur, is final.  38 
U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 
20.1104 (2008).

2.  New and material evidence has been received to reopen the 
claim of service connection for a bilateral hip disorder 
secondary to a service-connected fractured right femur.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).



3.  The veteran does not have a bilateral hip disorder which 
is proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated October 2005 was sent to the veteran in 
accordance with the notice provisions of the VCAA.  
38 U.S.C.A. §  5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the VCAA notice 
must be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied 
by post-decisional communications.  The notice in this case 
predated the rating decision.

The Board acknowledges that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  
With respect to new and material evidence claims, VA must 
notify a claimant of the evidence and information that is 
necessary to (1) reopen a claim, and (2) establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (1) (2008); Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Thus, VCAA notice must include an 
explanation of the meaning of both "new" and "material" 
evidence, and must describe the particular type of evidence 
necessary to substantiate any service connection elements 
found to be insufficiently shown at the time of the prior 
final denial.  Prior to adjudication of the veteran's claim, 
a letter sent in October 2005 fully satisfied the duty to 
notify provisions for a service connection claim, but did not 
set forth the elements required to reopen a claim under Kent.  
Id.

At this point, the Board notes that the veteran was not 
provided with adequate notice under 38 U.S.C. § 5103(a) with 
respect to a reopened claim under the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, in light of the 
favorable decision to reopen the claim herein, the Board 
finds that any deficiency in complying with VCAA concerning a 
reopened claim is harmless error and that no useful purpose 
would be served by remanding the appeal to the RO in this 
regard.  

An October 2006 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  However, since the Board has 
concluded that the preponderance of the evidence is against 
the veteran's claim, any questions as to the appropriate 
disability rating or effective dates to be assigned are 
rendered moot and no further notice is needed.  Id.

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  

Identified service, VA, and private treatment records have 
been obtained to the extent possible.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this regard, the Board notes that the 
record shows that the veteran was treated at Scott County 
Hospital in relation to his December 1963 in-service motor 
vehicle accident, and that those records have never been 
obtained.  It has been suggested that those records would 
provide a full description of the nature of the veteran's in-
service injuries.  However, as will be discussed in greater 
detail below, subsequent service and post-service treatment 
records, to include the reports of examinations conducted in 
September 1964 and August 1966, provide detailed discussion 
of the nature and extent of the injuries.  No additional 
light would be cast on determining the severity of the 
injuries by obtaining records from Scott County Hospital.  
Indeed, it is the post-accident reports from September 1964 
and August 1966 that depict the residuals of the injuries, 
which is more probative because of the veteran's allegation 
that the accident resulted in his right leg being two 
centimeters shorter than the left.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The veteran was provided a VA 
examination in January 1998 in connection with his claim.  
While medical opinions have subsequently been received, which 
resulted in the reopening the veteran's claim and 
reconsidering it on its merits, those opinions are flawed and 
have significantly diminished value.  The January 1998 
examination report therefore remains the most probative 
opinion on record because of its historical accuracy and 
detailed rationale.  Thus, the Board finds that no useful 
purpose would be served in conducting another VA examination. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, supra.

Law and Analysis 

The veteran contends that his current bilateral hip disorder 
was caused by a service-connected right femur fracture which 
he sustained in an in-service motor vehicle accident in 1963.  

However, before reaching the merits, the Board must first 
rule on the matter of reopening of the veteran's claim.  That 
is, the Board has a jurisdictional responsibility to consider 
whether it is proper for the claim to be reopened.  See 
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) 
and Barnett, 83 F.3d supra.  

As noted above, service connection for a bilateral hip 
disorder secondary to a service-connected fractured right 
femur was denied in a final Board decision in September 1999.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  38 
U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 
20.1104 (2008).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  Because the September 
1999 Board decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
in order to determine whether the veteran's claim for service 
connection should be reopened and readjudicated.  See Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

Evidence of record at the time of the September 1999 Board 
decision consisted of the veteran's DD-214, service treatment 
records, private and VA treatment records from 1980 to 1999, 
a January 1998 VA examination, and private doctor reports 
provided by Dr. R.M in May 1966, Dr. S.A.E. in July 1988, Dr. 
J.B. in August 1988, Dr. D.B.C. in October 1996, and Dr. 
H.M.L. in June 1998.

The veteran's service treatment records show the veteran 
sustained a fractured right femur as the result of a 1963 
motor vehicle accident in service.  

VA and private treatment records showed the veteran sustained 
multiple injuries to the lower extremities due to a 1980 
vehicle accident post-service.  The veteran underwent a total 
hip replacement of the right hip in 1988 and the left hip in 
1990.  Reports from Dr. J.B., Dr. D.B.C., and Dr. H.M.L. 
provided, in essence, medical opinions relating the veteran's 
current hip disorder to injuries sustained in the 1963 
accident.  The report from Dr. S.A.E., indicated that the 
veteran developed arthritis in the hip as a result of the 
right hip fracture in the 1980 accident.  The VA examiner 
similarly related the veteran's hip disability to the 1980 
accident.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, the September 1999 Board decision 
denied the veteran's claim because a preponderance of 
evidence was against the finding that there was etiological 
relationship between the veteran's service-connected right 
femur fracture and his bilateral hip disability.  In its 
decision, the Board held that the VA examiner's medical 
negative nexus opinion was the most probative because it was 
the only medical opinion based on a thorough review of the 
entire claims file, gave a thorough analysis in support of 
the opinion, and discussed both the 1963 and 1980 accidents.

Evidence submitted after the September 1999 Board decision 
includes lay statements, a December 2005 medical report by 
radiologic technologist J.G.B., multiple medical reports by 
Dr. D.B.C. from 2005 to 2008, and transcripts from January 
2008 and November 2008 hearings.  

Noting that he had x-rayed the veteran following his December 
1963 accident, J.G.B. recalled that those x-rays would 
explain why the veteran had so much trouble with his hips.  
He also expressed the opinion that his bilateral hip 
replacements was due to the in service injuries.  Dr. D.B.C. 
opined in a January 2008 statement that the veteran's in-
service right leg injury had resulted in the right leg being 
shorter than the left leg, and that that leg length 
discrepancy had caused his bilateral hip disability.  Taken 
together, these "new" statements represent a favorable 
nexus opinion that raises a reasonable probability of 
substantiating the claim.  See 38 C.F.R. § 3.156.  
Accordingly, the Board finds that new and material evidence 
has been submitted.  Therefore, the claim is reopened.  

Having determined that the veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to the 
veteran if the Board addresses the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Here, the Board may proceed to adjudicate the merits of the 
claim of entitlement to service connection without 
prejudicing the veteran, because the RO essentially reopened 
and adjudicated the merits of the claim in the prior April 
2008 supplemental statement of the case.  Bernard v. Brown, 4 
Vet. App. at 394 (where Board proceeds to merits of a claim 
that the RO has not previously considered, the Board must 
determine whether such action prejudices the veteran); see 
also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Thus, the 
Board is addressing a question already considered by the RO.  
Therefore, there is no risk of prejudice to the veteran.  
Bernard, supra.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Turning to the merits of the veteran's claim, the record 
clearly establishes the presence of current residuals of a 
total hip arthroplasty.  Specifically, private surgery 
records indicate the veteran underwent a right hip 
arthroplasty in 1988 and a left hip arthroplasty in 1990.  
Private and VA treatment records from 1980 to 1998 
demonstrate that the veteran complained of and was treated 
for pain residuals of both hip surgeries.  There is also no 
question of the veteran having a service connected right leg 
disability.  Service connection for the residuals of a 
fracture of the right femur was granted in August 1966.  
Elements (1) and (2) of Wallin have therefore been met.

The Board now turns its attention to element (3) -- whether 
the current bilateral hip disorder was proximately caused or 
aggravated by a service connected disability.  Upon a 
thorough review of the medical evidence of record, the Board 
finds that a preponderance of the evidence is against this 
aspect of the veteran's claim.  

In this case, service connection has been in effect for 
residuals of a right femur fracture since November 1965.  
Service treatment records show that the veteran sustained a 
closed fracture to the right femoral shaft in a December 1963 
motor vehicle accident.  The fracture was treated at Scott 
County Hospital (a local hospital) with a double plate 
fixation and a plaster cast.  The veteran was transferred to 
a service department hospital in January 1964.  A report from 
that facility described the veteran's in great detail.  By 
April 1964, it became evident that there was a nonunion of 
the fracture and one of the fixation plates had broken.  The 
plates and screw were removed and the fracture was reduced 
and fixed with two K-wires.  A bone graft was also performed.  
Post-surgery records indicated normal healing.  The veteran 
was discharged from the hospital in September 1964.  It was 
noted at that time that the veteran's condition was improved, 
and he was cleared for full duty.  No findings were made with 
regard to any type of leg length discrepancy.  A September 
1964 medical evaluation board report also made no findings of 
a leg length discrepancy, although it was noted that the 
veteran had a slight limp.  Indeed, although assigned an "L3" 
profile which restricted him from performing prolonged 
marching, running, jumping, and standing, the veteran was 
able to continue with his duties in service until separation 
in 1965.  The October 1965 separation examination report 
indicates that the veteran complained of continued right hip 
pain.  He also stated that his right leg was shorter than his 
left.  However, no such anomaly was identified on 
examination.  

In an August 1966 VA examination, the veteran complained of 
stiffness and soreness in the right leg.  A history of the 
evidence was discussed.  A detailed physical examination was 
conducted.  Muscle and tendon reflexes were normal.  The 
examiner noted no leg length discrepancy and, based on review 
of an August 1966 VA X-ray report, diagnosed an old well-
united fracture in good position of the proximal half of the 
shaft of the right femur with intramedullary pin present.  
Aside from problems related to his right hand, the examiner 
stated that there were no other objective pathological 
findings related to the musculoskeletal system.  



In May 1966, Dr. R.M. reported that the veteran's right femur 
was fractured as a result of a 1963 motor vehicle accident.  
He reported that surgery was performed to set the bone and 
remove loose bone fragments from the leg.  No other 
disability of the right leg was identified.

In July 1988, Dr. S.A.E. reported that the veteran had 
suffered a serious motor vehicle accident in 1980 and that 
injuries sustained from the accident required surgery to put 
plates into the right hip.  She reported that in 1985, the 
plates were removed, but the veteran continued to experience 
severe hip pain.  X-ray findings showed severe post-traumatic 
arthritis of the right hip as well as a healed right hip 
fracture.  Based on her findings, Dr. S.A.E. suggested the 
veteran undergo a right hip arthroplasty.  No findings were 
made with regard to the veteran's active service.

In an August 1988 consultation report, Dr. J.B. noted that 
the veteran was admitted to the hospital for a total right 
hip replacement as the result of his motor vehicle accident 
in 1980.  In the report, Dr. J.B. stated that the veteran 
sustained a severe injury to his right hip from which he 
never completely recovered.  He further stated that the 
veteran had a prior fracture of the right femur in 1963 in a 
motor vehicle accident when he was in the Army and had rods 
inserted in the femur at that time which probably contributed 
to the hip injury at the time of the 1980 accident.  

In an October 1996 letter, Dr. D.B.C. stated that the 
veteran's pain was a result of injuries sustained in the 1963 
motor vehicle accident.  The letter from Dr. D.B.C. is 
conspicuously absent any mention of the veteran's 1980 
injury.

A January 1998 VA examiner opined that the veteran's 
bilateral hip pain was likely due to injuries sustained in 
the 1980 motor vehicle accident rather than the 1963 motor 
vehicle accident because there was no treatment for hip 
problems until many years after service.  The examiner 
indicated that his opinion was based on the fact that the 
veteran was able to function satisfactorily in the military 
until his discharge in 1965.  The examiner noted one report 
from the veteran's service records in which he reported that 
the right leg was shorter than the left, but this is not 
documented by any medical personnel.  The examiner opined 
that it was possible that the right femoral fracture in 1963 
might have created some inequality of the leg lengths, but 
doubted that this was responsible for the total degree of 
inequality noted at this time because the inequality in 
length would have been noted in the military records and 
would probably have interfered with ability to function in 
service.  However, there was no documentation of any problems 
with the hips or lower extremities between the time of 
discharge from service and the motor vehicle accident in 
1980.  The examiner acknowledged that he did not have the 
medical records concerning the injuries sustained in 1980, 
but determined that the available descriptions of the 
injuries indicated that they were fairly significant and 
included a fracture of the right hip and also a fracture of 
the left lower leg and left foot that left the veteran with 
deformities of the distal left lower leg and left foot.  The 
examiner reviewed a February 1986 VA Orthopedic Clinic note 
indicating that the veteran's rehabilitation after the 1980 
accident was quite prolonged, and that he used a walker for 1 
1/2 to 2 years and then crutches for 2 years.  This note also 
indicated that at that time, the veteran required a shoe 
lift.  The examiner also reviewed X-rays from 1985 indicating 
that at that time, the left hip was normal, and that the 
veteran developed some avascular necrosis 4 to 5 years later.  

In conclusion, the examiner opined that the veteran's 
bilateral hip disorder was due to the injuries sustained in 
the 1980 accident.  The examiner expressed doubt that the 
right femoral fracture in 1963 had any significant impact on 
the hip problems because there was no indication of a right 
hip problem prior to 1980.  The examiner noted the actual 
fracture of the right hip in the motor vehicle accident in 
1980, after which the veteran developed post-traumatic 
arthritis.  There was no indication of any left hip problem, 
either by symptoms or x-rays until the late 1980s.  The 
examiner attributed the left hip problems to the residual 
deformities of the left lower leg and left foot, which 
resulted from the motor vehicle accident in 1980, rather than 
the 1963 accident.

The additional evidence in this case includes a December 2005 
letter written by radiologic technologist J.G.B.  In the 
letter, J.G.B. recalled taking X-rays of the veteran's right 
leg following the 1963 accident, and that he believed hip 
problems, including the limp, were a result of injuries 
sustained in the accident.  He also opined that these 
injuries were the reason for the veteran's total hip 
replacement surgeries in 1988 and 1990.

In more recent letters, Dr. D.B.C. stated that he had been 
treating the veteran since 1978, before his 1980 motor 
vehicle accident, and that the veteran's current hip problems 
are due to injuries sustained during the 1963 accident and 
are unrelated to the 1980 accident.  See November 2005 
letter.  Dr. D.B.C. stated that he was sure he saw the 
veteran for hip pain when his practice opened in 1978, though 
he did not have the treatment records for that time.  He also 
opined, based on a review of the patient's service-connected 
injury, service treatment records, and his own medical 
records, that the veteran's hip pain was caused by the right 
leg being shorter than the left.  See January 2008 letter.

Lay statements made by friends and family reported that the 
veteran sustained serious injuries in a 1963 motor vehicle 
accident that resulted in a limp.  The statements indicated 
that the veteran worked as a truck driver for a while after 
the accident, but has otherwise been unable to work due to 
his physical disabilities.  See 2006 and 2007 lay statements.

With regard to the conflicting medical opinions of records, 
the Board notes that at the time of the September 1999 Board 
decision, the January 1998 VA examination was determined to 
be the most probative evidence of record.  After reviewing 
the complete evidence of record, including the newly 
submitted opinions of Dr. D.B.C. and J.G.B., the Board 
determines that the 1998 VA examiner's opinion continues to 
be the most probative medical evidence of record for the 
following reasons.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) (the credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators); see also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  

First, the VA examiner was the only examiner to review the 
complete medical records in the case, including the service 
treatment records, the 1966 VA examination report which 
showed the state of the veteran's right leg prior to the 1980 
truck accident, and the reports of the other examiners.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion included the physician's access to the claims file 
and the thoroughness and detail of the opinion); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence).  The VA 
examiner based his medical opinion on the evidence in the 
claims file and provided supporting rationale.  By contrast, 
the three positive nexus opinions of record, provided by Dr. 
J.B., Dr. D.B.C., and J.G.B., were mere conclusory statements 
without application, discussion or consideration of the 
entire evidence of record.  Nieves-Rodriguez v. Peake, No. 
06-312 (U.S. Vet. App. Dec. 1, 2008) (it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion).  

Second, the VA examiner was the only examiner to conduct a 
thorough musculoskeletal examination of the veteran with 
emphasis on the lower extremities.  Dr. J.B.'s report was 
based on a consultation rather than an examination.  Dr. 
D.B.C.'s letters included no examination report.  J.G.B.'s 
report was based her recollection of the 1963 X-rays and 
included no examination report.

Third, the opinions provided by Dr. J.B., Dr. D.B.C., and 
J.G.B. are simply not supported by the evidence of record 
when taken as a whole and must therefore be rejected by the 
Board.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 
(2005) (noting that although the Board may not reject a 
medical opinion solely because it is based on facts reported 
by the veteran but may do so where the facts are inaccurate 
or are unsupported by the other evidence of record).  
Specifically, Dr. J.B. opined that the rod inserted into the 
veteran's right hip after the 1963 accident contributed to 
the right hip fracture at the time of the 1980 accident.  
However, he pointed to no evidence of record to support his 
theory.  Furthermore, the evidence of record provides no 
indication that the rod implant was in any way attributable 
to the right hip fracture in 1980.  See surgery reports, Dr. 
S.A.E.'s report.


Dr. D.B.C.'s July 2005, November 2005 and January 2008 
letters indicate that the 1963 accident resulted in a hip 
replacement, shortening of the right leg and external 
rotation to the right foot.  However, Dr. D.B.C. submitted no 
evidence to support this statement.  The current, objective 
evidence of record shows the veteran's hip replacement 
surgery did not take place after the 1963 accident, but after 
the 1980 accident that fractured his right hip and caused 
arthritis to set in.  See 1988 surgery reports; Dr. S.A.E.'s 
report.  Furthermore, the evidence of record does not 
indicate the right leg was shortened as a result of the 1963 
accident.  See service treatment records; January 1998 VA 
examination.  Dr. D.B.C. reported that he treated the veteran 
for hip pain since 1978, yet there is no evidence of record 
with regard to treatment of any kind by Dr. D.B.C. until 
after the 1980 accident.  In fact, Dr. D.B.C. admitted that 
he no longer had the pre-1980 treatment records and that his 
medical opinion was based on recollection.  See January 2008 
letter.  Furthermore, although Dr. D.B.C. claimed to have 
reviewed the veteran's service treatment records and his 
remaining records, there is no evidence that Dr. D.B.C. 
reviewed or considered the surgery records or reports from 
other examiners.  However, even if Dr. D.B.C. did review 
these records, his opinions cannot be deemed probative 
because they are not supported by the evidence of record.  
Nieves-Rodriguez, supra; see also Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); but see Kowalski, supra.  

The December 2005 opinion provided by radiologic technologist 
J.G.B. is also not supported by the evidence or record.  
Specifically, J.G.B. opined that the veteran's injuries 
sustained in 1963 were the reason for his total hip 
replacement surgeries in 1988 and 1990.  However, surgery 
reports indicate the veteran's right hip replacement surgery 
was due to arthritis whereas the left hip replacement surgery 
was due to avascular necrosis.  See 1988 and 1990 surgery 
reports.  Furthermore, in providing the opinion, J.G.B. did 
not indicate any awareness or consideration of the veteran's 
injuries sustained in the 1980 accident.  As J.G.B. did not 
consider the veteran's complete medical history, the opinion 
is less probative than that of the VA examiner on the 
question of whether the current bilateral hip disorder was 
proximately caused or aggravated by the service-connected 
residuals of a fractured right femur as opposed to some other 
cause or source of aggravation such as the fractured right 
hip sustained in the 1980 truck accident and the avascular 
necrosis of the left hip.  See Prejean, 13 Vet. App. at 448-
9; see also Guerrieri, 4 Vet. App. at 470-71.  Furthermore, 
it is noted that the VA examiner is a physician while J.G.B. 
is a radiologic technologist.  

With respect to the veteran's own contentions and lay 
statement that his bilateral hip disorder is the result of 
injuries sustained in the 1963 accident, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  In this case, the Board finds that the 
veteran's lay statements are outweighed by post-service 
treatment records and the VA medical opinion cited above.  
The Board finds it to be particularly significant the veteran 
first filed a claim for service connection for hip disability 
in November 1993, almost three decades after leaving service 
and after filing a claim for a number of disabilities just 
after his separation from service.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim).  Indeed, the veteran made no reference to a leg 
length discrepancy or hip disability when he filed his 
January 1966 claim for service connection.

Accordingly, the Board finds that the VA examiner's report is 
the most probative item of evidence with regard to the 
material issue in the case, and therefore, the Board finds, 
based on the negative nexus opinion provided by the examiner, 
that the service-connected residuals of a fractured right 
femur did not proximately cause or proximately aggravate a 
bilateral hip disability.  See 38 C.F.R. 3.310(a) (2008).

In conclusion, based on the evidence of record, there is no 
credible medical nexus relating the veteran's current 
bilateral hip disorder to service or a service-connected 
disorder.  As noted above, the veteran's service records 
indicate a broken right femur due to a motor vehicle accident 
in 1963.  However, service and post-service treatment records 
are void for any complaints of or treatment for hip pain of 
any kind for many years after service discharge.  In fact, 
the evidence of record shows no complaints of or treatment 
for hip pain until after the 1980 accident.  See 1988 surgery 
records; July 1988 letter from Dr. S.A.E., August 1988 letter 
from Dr. J.B.  

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a bilateral hip disorder secondary to 
a service-connected right femur fracture and the benefit 
sought on appeal is denied.







	(CONTINUED ON NEXT PAGE)



ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of secondary service connection 
for a bilateral hip disability, the appeal to reopen is 
granted.  

Service connection for a bilateral hip disability secondary 
to a service-connected right femur fracture is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


